DETAILED ACTION
1.	Applicant's amendments and remarks submitted on May 11, 2022 have been entered. Claims 1, 10, 17-18, 30, 34 and 38 have been amended. Claims 16, 28-29, 31-33 and 35-37 have been cancelled. Claims 39-47 have been added. Claims 1, 4, 7-8, 10, 15, 17-18, 30, 34 and 38-47 are still pending on this application, with claims 1, 4, 7-8, 10, 15, 17-18, 30, 34 and 38-47 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 10 and 18. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends on now cancelled claim 16. For the purposes of examination, the claim has been interpreted as being dependent on claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
5.	Claims 1, 4, 7-8, 10, 15 and 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2019/0385583 A1 to Muggleton et al. (“Muggleton”) in view of US Patent Pub No 2017/0148466 A1 to Jackson et al. (“Jackson”), and further in view of US Patent Pub No 2013/0259248 A1 to Chia.
As to claim 1, Muggleton discloses a first device, comprising: at least one processor; a microphone accessible to the at least one processor; and storage accessible to the at least one processor (see figures 3A-4; pg. 1, ¶ 0006; pg. 4, ¶ 0031; pg. 5, ¶ 0033) and comprising instructions executable by the at least one processor to: at a first time and based on a determination that the first device is closer to a source of sound than a second device different from the first device, select the first device for performance of noise cancellation (activate noise cancellation based on proximity to noise, see pgs. 1-2, ¶ 0006 - ¶ 0007; pg. 5, ¶ 0034; pg. 11, ¶ 0070); detect movement of the source of sound; at a second time subsequent to the first time and responsive to detecting movement of the source of sound, determine that the second device is closer to the source of sound (see figure 2; pgs. 8-9, ¶ 0051 - ¶ 0052, ¶ 0056; pg. 11, ¶ 0070; pgs. 17-18, ¶ 0112 - ¶0113); and based on the determination that the second device is closer to the source of sound than the first device, select the second device for performance of noise cancellation (see pgs. 1-2, ¶ 0006 - ¶ 0007; pg. 5, ¶ 0034; pg. 11, ¶ 0070). 
	Muggleton discloses the devices being connected to each other (see pg. 6, ¶ 0038), and configured to receive data to modify noise cancellation in advance of said devices being in proximity to a noise source based on noise data detected from the device microphones (see pg. 11, ¶ 0070; pg. 17, ¶ 0112), but does not expressly disclose the first device transmitting, at the first time, first noise cancellation signals to the second device based on first discrete sounds that are detected by the microphone, and receiving, at the second time, second noise cancellation signals from the second device based on second discrete sounds that are detected by the second device.
However such a configuration is considered an obvious variation, as taught by Jackson, which teaches a similar system for enhanced noise cancellation via a plurality of devices in proximity (see Abstract) and further teaches wherein the closest device at any given time can be selected for noise cancelling, and analyzing and calculating of a noise cancelling signal occurs at the closest device to be sent to the other connected devices (see figure 4; pg. 4, ¶ 0055). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select, particularly if the connected devices have the same capabilities for analyzing and generating noise cancelling signals, and further as preheard sound in one device can be useful for subsequent noise cancellation in other devices (Jackson pg. 4, ¶ 0046 - ¶ 0047, ¶ 0055). 
Muggleton in view of Jackson further discloses wherein the analyzing and generating of noise cancelling data occurs at the closest device that prehears the noise (Jackson figure 4; pg. 4, ¶ 0055), and further wherein the devices exchange information to determine location/distance relative to each other, including time of flight (Muggleton pg. 7, ¶ 0044; pg. 8, ¶ 0047), but does not disclose the first device also transmitting, at the first time, first data indicating respective first times at which to present audio generated from the first noise cancellation signals at the second device, and receiving, at the second time, second data indicating respective second times at which to present audio generated from the second noise cancellation signals at the first device. 
Chia discloses a noise reduction system wherein a noise source is sensed by the closest of two input transducers (see figure 1), wherein the system takes advantage of the electronic noise signal received by the closest transducer arriving a delta time ahead of the acoustic noise in order to adjust the timing of the output signal and cancel the noise when it arrives by generating an out-of-phase output (see pg. 1, ¶ 0011; pg. 2, ¶ 0019, ¶ 0024 - ¶ 0025).
Muggleton in view of Jackson and Chia are analogous art because they are drawn to noise cancelling systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the time alignment as taught by Chia in the device as taught by Muggleton in view of Jackson. The motivation would have been to provide an out of phase cancellation of the noise by using data from the closest device that received the noise to temporally align the output of the device furthest from the noise with the incoming noise (Chia figure 1; pg. 1, ¶ 0011; pg. 2, ¶ 0024). 
As to claim 4, Muggleton in view of Jackson and Chia further discloses comprising a digital signal processor (DSP), wherein the first noise cancellation signals are generated using the DSP prior to transmission of the first noise cancellation signals to the second device (Muggleton figure 4; Jackson pg. 4, ¶ 0055).  
As to claim 7, Muggleton in view of Jackson and Chia further discloses comprising at least one speaker accessible to the at least one processor, and wherein the instructions are executable to: present, via the at least one speaker, the audio generated from the second noise cancellation signals (Muggleton figure 4; pg. 5, ¶ 0034).  
As to claim 8, Muggleton in view of Jackson and Chia further discloses comprising a digital signal processor (DSP), wherein the audio generated from the second noise cancellation signals is presented at least in part by processing the second noise cancellation signals using the DSP (Muggleton figure 4; pg. 5, ¶ 0034; Jackson pg. 4, ¶ 0055).  
As to claim 10, Muggleton discloses a method, comprising: at a first time and based on determining that a first device is closer to a source of sound than a second device different from the first device, selecting the first device for performance of noise cancellation based on first discrete sounds that are detected by a microphone (activate noise cancellation based on proximity to noise, see figures 3A-4; pgs. 1-2, ¶ 0006 - ¶ 0007; pg. 5, ¶ 0033 - ¶ 0034; pg. 11, ¶ 0070); detecting movement of the source of sound; at a second time subsequent to the first time and responsive to detecting movement of the source of sound, determining that the second device is closer to the source of sound (see figure 2; pgs. 8-9, ¶ 0051 - ¶ 0052, ¶ 0056; pg. 11, ¶ 0070; pgs. 17-18, ¶ 0112 - ¶0113); and based on determining that the second device is closer to the source of sound than the first device, selecting the second device for performance of noise cancellation (see pgs. 1-2, ¶ 0006 - ¶ 0007; pg. 5, ¶ 0034; pg. 11, ¶ 0070).
	Muggleton discloses the devices being connected to each other (see pg. 6, ¶ 0038), and configured to receive data to modify noise cancellation in advance of said devices being in proximity to a noise source based on noise data detected from the device microphones (see pg. 11, ¶ 0070; pg. 17, ¶ 0112), but does not expressly disclose the first device transmitting, at the first time, first noise cancellation signals to the second device based on first discrete sounds that are detected by the microphone, and receiving, at the second time, second noise cancellation signals from the second device based on second discrete sounds that are detected by the second device.
However such a configuration is considered an obvious variation, as taught by Jackson, which teaches a similar system for enhanced noise cancellation via a plurality of devices in proximity (see Abstract) and further teaches wherein the closest device at any given time can be selected for noise cancelling, and analyzing and calculating of a noise cancelling signal occurs at the closest device to be sent to the other connected devices (see figure 4; pg. 4, ¶ 0055). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select, particularly if the connected devices have the same capabilities for analyzing and generating noise cancelling signals, and further as preheard sound in one device can be useful for subsequent noise cancellation in other devices (Jackson pg. 4, ¶ 0046 - ¶ 0047, ¶ 0055). 
Muggleton in view of Jackson further discloses wherein the analyzing and generating of noise cancelling data occurs at the closest device that prehears the noise (Jackson figure 4; pg. 4, ¶ 0055), and further wherein the devices exchange information to determine location/distance relative to each other, including time of flight (Muggleton pg. 7, ¶ 0044; pg. 8, ¶ 0047), but does not disclose the first device also transmitting, at the first time, first data indicating respective first times at which to present audio generated from the first noise cancellation signals at the second device, and receiving, at the second time, second data indicating respective second times at which to present audio generated from the second noise cancellation signals at the first device. 
Chia discloses a noise reduction system wherein a noise source is sensed by the closest of two input transducers (see figure 1), wherein the system takes advantage of the electronic noise signal received by the closest transducer arriving a delta time ahead of the acoustic noise in order to adjust the timing of the output signal and cancel the noise when it arrives by generating an out-of-phase output (see pg. 1, ¶ 0011; pg. 2, ¶ 0019, ¶ 0024 - ¶ 0025).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the time alignment as taught by Chia in the device as taught by Muggleton in view of Jackson. The motivation would have been to provide an out of phase cancellation of the noise by using data from the closest device that received the noise to temporally align the output of the device furthest from the noise with the incoming noise (Chia figure 1; pg. 1, ¶ 0011; pg. 2, ¶ 0024). 
As to claim 15, Muggleton in view of Jackson and Chia further discloses wherein the method comprises: determining which of the first and second devices is closest to a source of sound based on which of the first and second devices is the first one to detect a first discrete sound from the source (Muggleton figure 2; pg. 8, ¶ 0051; Jackson pg. 4, ¶ 0055; Chia figure 1).  
As to claim 39, Muggleton in view of Jackson and Chia does not expressly disclose wherein the instructions are executable to: identify a discrete word as the first discrete sound, the discrete word identified using voice recognition software; and based on identification of the discrete word, determine that the first device is closer to the source of sound and select the first device for performance of noise cancellation. However it does disclose the noise source can be a person (Muggleton pg. 3, ¶ 0026), and further wherein the device can include voice recognizers (Muggleton pg. 13, ¶ 0079; Jackson pg. 3, ¶ 0033). Using voice recognition to detect a noise source that correlates to a person speaking is therefore considered obvious given the teachings of Muggleton in view of Jackson and Chia, particularly in instances where a person is designated or determined to be a noise source, the motivation being to differentiate and/or identify the noise source from other types of noise and adjust noise cancellation accordingly (Muggleton pg. 3, ¶ 0026; pg. 9, ¶ 0056; pg. 11, ¶ 0070).
As to claim 40, Muggleton in view of Jackson and Chia further discloses wherein the voice recognition software is executed as part of a digital assistant executed by the first device (Muggleton pg. 13, ¶ 0079; Jackson pg. 3, ¶ 0033).  
As to claim 41, Muggleton in view of Jackson and Chia further discloses wherein the respective first times and the respective second times are determined at least in part based on a speed of sound in dry air (Chia pg. 2, ¶ 0019, ¶ 0024 - ¶ 0025).  
As to claim 42, Muggleton in view of Jackson and Chia does not expressly disclose comprising: identifying a discrete word as the first discrete sound, the discrete word identified using voice recognition software; and based on identifying the discrete word, determining that the first device is closer to the source of sound and selecting the first device for performance of noise cancellation. However it does disclose the noise source can be a person (Muggleton pg. 3, ¶ 0026), and further wherein the device can include voice recognizers (Muggleton pg. 13, ¶ 0079; Jackson pg. 3, ¶ 0033). Using voice recognition to detect a noise source that correlates to a person speaking is therefore considered obvious given the teachings of Muggleton in view of Jackson and Chia, particularly in instances where a person is designated or determined to be a noise source, the motivation being to differentiate and/or identify the noise source from other types of noise and adjust noise cancellation accordingly (Muggleton pg. 3, ¶ 0026; pg. 9, ¶ 0056; pg. 11, ¶ 0070).
As to claim 43, Muggleton in view of Jackson and Chia further discloses wherein the voice recognition software is executed as part of a digital assistant executed by the first device (Muggleton pg. 13, ¶ 0079; Jackson pg. 3, ¶ 0033).  
As to claim 44, Muggleton in view of Jackson and Chia further discloses wherein the respective first times and the respective second times are determined at least in part based on a speed of sound in dry air (Chia pg. 2, ¶ 0019, ¶ 0024 - ¶ 0025).  

6.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muggleton in view of Jackson and Chia, and further in view of US Patent Pub No 2015/0110278 A1 to Andersen.
As to claim 17, Muggleton in view of Jackson and Chia discloses the method of Claim 10.
Muggleton in view of Jackson and Chia further discloses wherein the method comprises: using the first device to facilitate a telephone call (Jackson pg. 3, ¶ 0033), and further wherein people can be noise sources (Muggleton pg. 3, ¶ 0026), but does not disclose using the first device to provide, to another device, input to the microphone as part of the telephone call; and also using the input to the microphone to generate the first noise cancellation signals.  
Andersen discloses a similar system for determining noise levels in an area (see figures 3 and 8), and further discloses wherein the devices can be used for telephonic communications with microphones that pick up the wearer’s voice, the devices further being configured to pick up noise signals, including loud talkers, and provide noise cancellation based on microphone signals of nearby devices (see pg. 1, ¶ 0003; pg. 2, ¶ 0018 - ¶ 0019; pg. 5, ¶ 0046; pg. 7, ¶ 0058). 
Muggleton in view of Jackson and Chia, and Andersen are analogous art because they are drawn to noise cancelling systems and methods.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate telephone capabilities taught by Andersen in the device as taught by Muggleton in view of Jackson and Chia. The motivation would have been to provide noise cancellation using the clearest noise signal as picked up by microphones in a device, including loud voice signals considered noise for nearby users/devices (Andersen figure 8; pg. 5, ¶ 0046; pg. 7, ¶ 0058). 

7.	Claims 18 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muggleton in view of Jackson.
As to claim 18, Muggleton discloses at least one computer readable storage medium (CRSM) that is not a transitory signal (see pg. 6, ¶ 0037; pg. 13, ¶ 0075), the computer readable storage medium comprising instructions executable by at least one processor to: at a first time and based on a determination that a first device is closer to a source of sound than a second device different from the first device, transmit signals to the second device based on first discrete sounds that are detected by a microphone (activate noise cancellation based on proximity to noise, see figure 2; pgs. 1-2, ¶ 0006 - ¶ 0007; pg. 5, ¶ 0033 - ¶ 0034; pg. 11, ¶ 0070; pg. 17, ¶ 0112); detect movement of the source of sound; at a second time subsequent to the first time and responsive to detecting movement of the source of sound, determine that the second device is closer to the source of sound (see figure 2; pgs. 8-9, ¶ 0051 - ¶ 0052, ¶ 0056; pg. 11, ¶ 0070; pgs. 17-18, ¶ 0112 - ¶0113); and based on the determination that the second device is closer to the source of sound than the first device, receive signals based on second discrete sounds that are detected by the second device (see pgs. 1-2, ¶ 0006 - ¶ 0007; pg. 5, ¶ 0034; pg. 11, ¶ 0070).
	Muggleton discloses the devices being connected to each other (see pg. 6, ¶ 0038), and configured to receive data to modify noise cancellation in advance of said devices being in proximity to a noise source based on noise data detected from microphones in the area (see pg. 11, ¶ 0070; pg. 17, ¶ 0112), but does not expressly disclose the first device transmitting, at the first time, first noise cancellation signals to the second device based on first discrete sounds that are detected by the microphone, and receiving, at the second time, second noise cancellation signals from the second device based on second discrete sounds that are detected by the second device.
However such a configuration is considered an obvious variation, as taught by Jackson, which teaches a similar system for enhanced noise cancellation via a plurality of devices in proximity (see Abstract) and further teaches wherein the closest device at any given time can be selected for noise cancelling, and analyzing and calculating of a noise cancelling signal occurs at the closest device to be sent to the other connected devices (see figure 4; pg. 4, ¶ 0055). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select, particularly if the connected devices have the same capabilities for analyzing and generating noise cancelling signals, and further as preheard sound in one device can be useful for subsequent noise cancellation in other devices (Jackson pg. 4, ¶ 0046 - ¶ 0047, ¶ 0055). 
As to claim 45, Muggleton in view of Jackson does not expressly disclose wherein the instructions are executable to: identify a discrete word as the first discrete sound, the discrete word identified using voice recognition software; and based on identification of the discrete word, determine that the first device is closer to the source of sound. However it does disclose the noise source can be a person (Muggleton pg. 3, ¶ 0026), and further wherein the device can include voice recognizers (Muggleton pg. 13, ¶ 0079; Jackson pg. 3, ¶ 0033). Using voice recognition to detect a noise source that correlates to a person speaking is therefore considered obvious given the teachings of Muggleton in view of Jackson, particularly in instances where a person is designated or determined to be a noise source, the motivation being to differentiate and/or identify the noise source from other types of noise and adjust noise cancellation accordingly (Muggleton pg. 3, ¶ 0026; pg. 9, ¶ 0056; pg. 11, ¶ 0070).
As to claim 46, Muggleton in view of Jackson further discloses wherein the voice recognition software is executed as part of a digital assistant executed by the at least one processor (Muggleton pg. 13, ¶ 0079; Jackson pg. 3, ¶ 0033).  

8.	Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muggleton in view of Jackson and Chia and further in view of US Patent Pub No 2010/0128881 A1 to Petit et al. (“Petit”).
As to claims 30 and 34, Muggleton in view of Jackson and Chia discloses the first device and method of respective Claims 41 and 44.
Muggleton in view of Jackson and Chia discloses the speed of sound as being approximately 340 m/s (Chia pg. 2, ¶ 0019) but does not expressly disclose wherein the speed of sound in dry air is 343 meters per second at 20 degrees Celsius. However the speed of sound with a value of 343 m/s at 20º C is well-known in the art and would therefore be an obvious choice to one of ordinary skill when calculating a delay time, as taught by Petit, which discloses a similar acoustic system, and further discloses the design speed of sound of 343 m/s at 20º C as being the most common value used when calculating a difference in travel time between audio devices (see pg. 14, ¶ 0180). The proposed modification is therefore considered an obvious variation of the teachings of Muggleton in view of Jackson and Chia, the motivation being as a matter of design, in order to select a design value for the speed of sound that applies for most environments the devices are used, and allows for adjustments if the temperature varies significantly (Petit pg. 14, ¶ 0180).

9.	Claims 38 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muggleton in view of Jackson, and further in view of Petit.
As to claim 38, Muggleton in view of Jackson and Petit further discloses wherein the speed of sound in dry air is 343 meters per second at 20 degrees Celsius (Petit pg. 14, ¶ 0180).  
As to claim 47, Muggleton in view of Jackson discloses the CRSM of Claim 18.
Muggleton in view of Jackson does not disclose wherein respective times at which to present audio generated from the second noise cancellation signals are determined at least in part based on a speed of sound in dry air. However considering the speed of sound in dry air to determine delay of acoustic signals is known in the art, as taught by Petit, which discloses a similar acoustic system, and further discloses the use of speed of sound when calculating a difference in travel time between audio devices (see figure 23; pg. 12, ¶ 0164; pg. 14, ¶ 0180). The proposed modification is therefore considered an obvious variation of the teachings of Muggleton in view of Jackson, the motivation being as the speed of sound is known to affect the transmission of acoustic signals and therefore the delay, and further to select a design value for the speed of sound that applies for most environments the devices are used and allows for adjustments if the temperature varies significantly (Petit pg. 14, ¶ 0180).

Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652